
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.19


        Confidential treatment has been requested for portions of this document.
This copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[...***...]. A complete version of this document has been filed separately with
the Securities and Exchange Commission.


AIR TRANSPORTATION CHARTER AGREEMENT

        This AIR TRANSPORTATION CHARTER AGREEMENT ("Agreement") dated as of
October 31, 2008, by and between ALLEGIANT AIR, LLC, a Nevada limited liability
company with principal offices at 8360 South Durango Drive, Las Vegas, Nevada
89113 ("Allegiant") and Harrah's Operating Company, Inc ("HOC") a Delaware
Corporation, with principal offices at One Harrah's Court, Las Vegas, NV 89119.
Allegiant and HOC shall each also be referred to as the "Party" or collectively
as the "Parties".


RECITIALS


        WHEREAS, Allegiant in its capacity as a direct air carrier under
Parts 207, 212 and 380 of the regulations of the United States Department of
Transportation ("DOT"), 14 C.F.R. Parts 207, 212 and 380, desires to provide air
transportation services to HOC to and from locations designated by HOC; and

        WHEREAS, HOC in its capacity as a Public Charter Operator under Part 380
of the DOT regulations, 14 C.F.R. Part 380, has a need for air transportation
services and desires to utilize air transportation services provided by
Allegiant;

        NOW THEREFORE, in consideration of the promises and covenants contained
herein, the Parties hereto, intending to be legally bound hereby, do agree as
follows:

1.     AIRCRAFT

        Allegiant shall provide the air transportation services using the
Aircraft listed in Exhibit A (the "Aircraft") or equivalent aircraft.

2.     SERVICES

        2.1   In accordance with Section 6 of this Agreement, Allegiant shall
provide air transportation services (the "Services") as more fully described in
Exhibit A.

3.     PRICE

        In consideration for the Services provided by Allegiant under this
Agreement, HOC agrees to pay Allegiant the rates listed in Exhibit A.

4.     TERM

        Unless terminated earlier in accordance with the terms of this
Agreement, the term of this Agreement shall commence upon execution of this
Agreement and shall remain in full force and effect thereafter until
December 31, 2011 (the "Term"). Actual Services as described in Section 2 of
this Agreement shall begin January 1, 2009.

5.     REGULATORY APPROVALS AND DUTIES

        5.1   Allegiant and HOC shall each hold all licenses, certificates, and
permits, including without limitation all DOT, United States Federal Aviation
Administration (the "FAA"), and the Mississippi Gaming Commission ("MGC")
approvals, required to fulfill their respective obligations specified in or
contemplated by the terms of this Agreement.

--------------------------------------------------------------------------------



        5.2   Pursuant to 14 C.F.R. Part 380 and other applicable regulations,
Allegiant shall be responsible for its own compliance with DOT regulations,
except as agreed to by the Parties in Section 5.4, and shall indemnify defend
and hold harmless HOC from any fines, claims or penalties resulting from
noncompliance with any governing laws, rules or regulations associated
therewith.

        5.3   Pursuant to 14 C.F.R. Part 380 and other applicable regulations,
including the responsibility agreed to under Section 5.4, HOC shall be
responsible for its compliance with DOT regulations, and shall defend and hold
harmless Allegiant from any fines, claims or penalties resulting from
noncompliance with any governing laws, rules or regulations associated
therewith, including its noncompliance with Section 5.4.

        5.4   HOC shall be responsible to submit all public charter filings as
required to the DOT without delay and no later than ten (10) days after the
Schedule is finalized pursuant to Section 6.1. HOC shall provide a DOT conformed
copy, including a Public Charter Number, to Allegiant no later than ten
(10) days prior to the first flight scheduled in the filing.

        5.5   Allegiant through its gate agent shall collect the Tour
Participation Agreements ("TPA"). HOC shall provide Allegiant with an adequate
supply of TPAs to distribute and collect from the passengers. Allegiant shall
deliver the executed TPA to HOC's authorized representatives upon arrival of
each flight.

6.     OPERATIONAL BLOCK TIMES / SCHEDULING

        6.1   HOC agrees to provide Allegiant a flight schedule (the "Proposed
Schedule") at least ninety (90) days before the date of the first flight and the
Proposed Schedule period shall cover at least ninety (90) days. Allegiant shall
have fifteen (15) days from receipt of the Proposed Schedule to consent to the
flights contained therein. Allegiant's consent shall not be unreasonably
withheld. Once Allegiant has consented to the proposed flight schedule,
Allegiant shall develop block time estimates for each flight ("Operational Block
Times" or "Block Hours") and these Operational Block Times shall be provided to
HOC. (Operational Block Times are defined as the amount of time it takes from an
aircraft's departure from the gate at the origin airport until the aircraft's
arrival at the gate at the destination airport). The Parties shall then agree to
the final schedule ("the Schedule") and Operational Block Times. Allegiant shall
provide HOC the schedule, with flight times and baggage handlers for each
flight, at least thirty (30) days prior to the operation of the flight.

        6.2   Either Party may request a change to the schedule. Both Parties
agree to use their commercially reasonable efforts to accommodate changes
requested by the other Party. In the event changes are made by HOC to the
Schedule with less than seven (7) days notice, HOC shall reimburse Allegiant for
its out of pocket cost incurred as a result of accommodating HOC's requested
schedule change. HOC shall have no obligation to Allegiant for changes to the
Schedule initiated or made by Allegiant.

7.     MINIMUM BLOCK HOUR GUARANTEE

        7.1   HOC agrees to pay for a minimum number of Block Hours, as
described in Exhibit A (the "Minimum Block Hour Guarantee"). Flights involved in
positioning the Aircraft (ferry flights) shall count towards meeting the Minimum
Block Hour Guarantee.

        7.2   HOC shall pay Allegiant pursuant to Section 8.1, for Services to
be operated pursuant to the Schedule. Within thirty (30) days of the completion
of the quarter, Allegiant shall provide a report to HOC that lists the actual
Block Hours operated by Allegiant for HOC. This report will be compared with the
estimated Block Hours that were used to determine the appropriate advance
payments made pursuant to Section 8.1. If the estimated Block Hours paid for by
HOC is greater than the actual Block Hours operated by Allegiant, then Allegiant
shall roll the difference into the payment for the next

2

--------------------------------------------------------------------------------




quarter's estimated Block Hours and count as a reduction in the Minimum Block
Hours Guaranteed during the next quarter. If the estimated Block Hours paid for
by HOC is less than the actual Block Hours operated by Allegiant, then Allegiant
shall invoice HOC for the difference. Payment shall be due within thirty
(30) days of receipt of invoice.

        7.3   Within ten days of the completion of each calendar quarter,
Allegiant shall provide HOC with a report that lists the Services provided by
flight during the subject quarter. If the Services provided fail to meet the
Minimum Block Hour Guarantee, then Allegiant shall invoice HOC for the
difference between the Block Hours for the Services provided and the Minimum
Block Hour Guarantee. Allegiant agrees to use flight factors, such as direct
flight paths and proximate fuel stops, to minimize Block Hours. HOC shall be
excused from payment for actual Block Hours incurred as a result of delays
caused by factors within Allegiant's control. HOC shall be excused from the
Minimum Block Hour Guarantee during any quarter in which flights are cancelled
due to force majeure events, as defined in Section 19, or factors within
Allegiant's control (excluding weather).

8.     PAYMENT TERMS

        8.1   HOC shall pay Allegiant for the Services as follows:

          (i)  Initial Payment Date. Upon execution of this Agreement, HOC shall
deposit an amount equal to the projected cost for Services and the Actual Fuel
Expense, as defined in Section 10.1, to be provided under the Schedule between
January 1, 2009 and January 16, 2009 shall be due December 15, 2008.

         (ii)  1st Payment Date. HOC shall deposit no later than the 1st day of
each month (the "1st Payment Date") an amount equal to the projected cost for
Services and Actual Fuel Expense to be provided under the Schedule between the
16th day of the month through the end of that same month (the "1st Billing
Period"). The projected cost shall be based on a rolling 6 month average of the
per gallon price per gallon and be based on the scheduled flight hours for the
time period being paid.

        (iii)  2nd Payment Date. HOC will deposit by the 16th day of each month
(the "2nd Payment Date"), an amount equal to the estimated cost for Services and
Actual Fuel Expense to be provided under the Schedule between the 1st day
through the 15th day of the following month (the "2nd Billing Period"). The
projected cost shall be based on a rolling 6 month average of the per gallon
price per gallon and be based on the scheduled flight hours for the time period
being paid.

        (iv)  Each month a settlement for both services and Actual Fuel Expense
shall be done no later than the 15th on the following month. The settlement
shall compare billed services and fuel to actual services and fuel. A credit or
charge shall be added or subtracted from the next payment for services and fuel
made by the property.

        All deposits shall be made by wire transfer to Allegiant's DOT approved
escrow account listed in Exhibit C. Allegiant shall provide HOC a copy of the
DOT letter approving the escrow account. The Parties agree that payment for each
flight shall only be released from the DOT escrow upon completion of the flight
(from the origin airport to the destination airport).

        8.2   All reimbursable expenses, including but not limited to certain
catering, liquor, and PFC charges (defined in Section 9.3), shall be invoiced in
arrears monthly by Allegiant to HOC for payment by wire transfer to Allegiant's
operating account listed in Exhibit D. Reimbursable expenses shall be invoiced
each month and HOC shall remit payment within 15 days of receipt of invoice. In
the event that HOC fails to pay within 18 days of receipt of invoice, HOC shall
pay a late charge equal to 2% of the invoice amount. All invoices for
reimbursable expenses shall list the expenses by flight wherever possible.

3

--------------------------------------------------------------------------------



        8.3   All payment terms are subject to the terms and conditions of
Section 25 herein.

        8.4   Allegiant represents and warrants that it will maintain the DOT
escrow account at all times and notify HOC of any changes to the DOT escrow
account.

        8.5   In the event that HOC fails to make payment when due under
Section 8.1, and such failure to make payment is not cured in accordance with
Section 26.1, Allegiant shall after giving written notice to HOC have the right
to cancel flights scheduled on the eleventh day proceeding that date and such
right shall continue until Allegiant has received payment in full under
Section 8.1. Any flights cancelled due to non-payment under Section 8.1 shall in
no way limit or excuse HOC's obligation under the Minimum Block Hour Guarantee.

9.     TAXES AND OTHER CHARGES

        9.1   HOC shall be responsible for the collection and payment of any and
all federal, state and local excise taxes (including federal segment fees)
imposed upon the purchase of air transportation. HOC agrees to indemnify, defend
and hold harmless Allegiant from and against any claims made, or penalties or
fines imposed as a result of any act or omission relating to collection or
payment of such taxes (including, but not limited to attorneys' fees, costs and
expenses incurred in connection therewith) arising out of the performance of
Services under this Agreement, unless arising from Allegiant's negligence,
misconduct or false information.

        9.2   Allegiant shall be responsible for the remittance of payment of
any security charges (including the September 11th Security Fee) that are
assessed on a per passenger basis. Notwithstanding the foregoing, HOC shall be
responsible for the collection of these charges from its passengers and for
transmittal of same to Allegiant, and for reimbursing outlays made by Allegiant
for these charges. Allegiant shall invoice HOC pursuant to Section 8.2 above.

        9.3   Allegiant shall be responsible for the remittance of payment of
all passenger facility charges ("PFC") imposed by airports on HOC's passengers
carried by Allegiant. Notwithstanding the foregoing, HOC shall be responsible
for the collection of these charges from its passengers and for transmittal of
same to Allegiant, and for reimbursing outlays made by Allegiant for these
charges. Allegiant shall invoice HOC pursuant to Section 8.2 above.

        9.4   HOC and Allegiant each warrant to the other that any commissions
that are or will become due to any third party in connection with this Agreement
or its performance hereunder shall be payable at that Party's sole expense.

10.   FUEL

        10.1 HOC shall be responsible for the cost of fuel for the operation of
all flights under this Agreement. Included in fuel gallon price are the
following: (i) supply of jet fuel purchased at market price at each station;
(ii) delivery of fuel; (iii) into-plane fueling services; and (iv) any
applicable taxes and fees (collectively hereinafter defined as "Actual Fuel
Expense"). Estimated fuel expense shall be paid in advance in accordance with
Section 8.1 of this Agreement and reconciled to Actual Fuel Expense on a monthly
basis. HOC shall only be responsible for fuel purchased at each station at the
market price and shall not pay fuel costs based on any Allegiant fuel hedging
program.

        10.2 Allegiant shall work in good faith to minimize fuel cost.

        10.3 Each month during the term of this Agreement, Allegiant shall
provide HOC with a written fuel usage report that summarizes the Actual Fuel
Expense and the total number of gallons actually used in performance of the
Services during the invoiced period. In accordance with the obligations outlined
in Section 10.1 Allegiant shall be reimbursed for Actual Fuel Expense as
outlined in Section 8.1 of this Agreement. Allegiant shall fully document the
Actual Fuel Expense. Allegiant shall

4

--------------------------------------------------------------------------------




retain all documents relating to its procurement of fuel for the Services
including, but not limited to, actual contracts, receipts, invoices, and / or
purchase orders (collectively referred to as "Fuel Procurement Documents"). HOC
and its authorized agents shall have the right to inspect, review, and audit all
Fuel Procurement Documents. Upon request, Allegiant shall forward true and
correct copies of Fuel Procurement Documents to HOC. Allegiant shall be
financially obligated to reimburse HOC for any overpayments of Actual Fuel
Expense within 14 days of receiving notice of such overpayment from HOC.

11.   STATIONS

        11.1 Allegiant is responsible for station charges (as described in
Exhibit A, Section 2). Allegiant shall not levy any surcharges against HOC nor
request reimbursement for station of charges to or from any U.S. city. HOC
agrees to work in good faith with Allegiant to minimize stations costs,
including the review of feasible alternative airports identified by Allegiant.

        11.2 In certain instances, HOC may desire to fly to or from a city in
Canada or Mexico. In these cases HOC shall pay for the portion of station costs
per round trip associated with those flights that are in excess of $[...***...].

12.   LIQUOR

        12.1 Alcoholic beverages shall be available at a nominal cost to
passengers on all flights. Allegiant shall purchase the alcoholic beverages
[...***...].

        12.2 Allegiant shall provide alcoholic beverages to certain passengers
as designated by HOC at no cost to the passenger. These passengers shall present
coupons to Allegiant personnel in exchange for free alcoholic beverages.
Allegiant shall invoice HOC at its cost, pursuant to Section 8.2, the amount due
for alcoholic beverages provided at no charge to passengers.

13.   CATERING

        The Price for Services provided by Allegiant includes catering as
described in Exhibit A. Allegiant may be able to provide other catering
alternatives and will attempt to do so at HOC's direction, but the expense
incurred by Allegiant, if any, of additional catering shall be invoiced to and
be borne solely by HOC. Allegiant shall invoice HOC pursuant to Section 8.2 for
any additional catering expenses. If HOC supplies the catering at its sole
expense, there shall be no reimbursement due to Allegiant.

14.   PERFORMANCE STANDARDS

        14.1 Allegiant agrees to perform the Services safely and professionally
in accordance with the highest standards of the air transportation industry and
in full compliance with all applicable federal, state and local laws and
regulations.

        14.2 Allegiant represents and warrants that it owns or leases the
Aircraft at all times. Allegiant shall at all times have exclusive operational
control of the Aircraft performing the Services. Allegiant represents and
warrants that they are the direct air carrier, unless substitute aircraft is
provided pursuant to Section 16. Allegiant shall be charged with responsibility
for decisions with respect to the suitability of the Aircraft, weather
conditions, flight conditions and any other decisions or issues relating to
control and direction of the activities associated with the flight of the
Aircraft. Under no circumstances shall HOC or anyone other than Allegiant have
the right to countermand or issue any directive pertaining to the foregoing
activities and issues.

        14.3 At its own cost (with no right to reimbursement), Allegiant shall
clean the interior of the Aircraft, including but not limited to, trash pickup,
wipe down seats, seat back trays, and vacuuming prior to each flight departing
from the base of operation and the exterior on an as-needed basis.

5

--------------------------------------------------------------------------------



        14.4 Each Allegiant pilot shall hold current and valid pilot licenses,
be duly rated and qualified by the FAA, and be fully trained for operation of
the Aircraft.

        14.5 All cabin crew personnel shall be courteous to each passenger,
maintain good grooming and hygiene standards, wear easily identifiable full
uniform outfits that are professional in appearance in a manner similar to the
standards of cabin crews for nationally recognized commercial passenger
airlines, and shall not make any negative comments with respect to HOC, its
affiliates or Allegiant.

        14.6 Allegiant shall maintain in a current status all operating
certificates, permits and licenses issued by all appropriate regulatory
authorities and shall be in full compliance with applicable regulations,
standards, agency directives and laws and shall indemnify and defend HOC, its
managers, officers, directors, parents, employees, agents, affiliated companies
and subsidiaries from and against any fines, penalties or claims resulting from
noncompliance hereunder.

        14.7 Upon request by HOC, Allegiant will make available for inspection
all records, documents, and data concerning accidents, violations, passenger
safety and welfare, licensing, and regulatory requirements. This documentation
shall include, but not limited to, all certifications and licenses of
pilots/copilots as required by the DOT, FAA, and other regulatory agencies. HOC
shall be entitled to true and accurate copies of all documents referenced in
this Section 14.8.

        14.8 Allegiant agrees to meet the following operational performance
metrics (the "Performance Metrics"): (1) on-time performance of [...***...]%, as
measured by arrivals within 15 minutes of scheduled arrival time; and
(2) completion factor of [...***...]%. Allegiant's performance shall be measured
at the completion of every calendar quarter (January 1—March 31;
April 1—June 30; July 1—September 30; and October 1—December 31). Within ten
(10) days of the completion of each quarter, Allegiant shall provide HOC a
report of its performance as measured by the Performance Metrics. Such report
shall include FAA weather reports relied on by Allegiant to justify delays or
cancellations caused by weather. If Allegiant is deficient in meeting the
Performance Metrics during any one quarter, it shall have a [...***...] day
period, commencing with the first day of the following month to improve its
performance so as to meet or exceed the Performance Metrics measured during that
[...***...]-day period. If Allegiant is unable to do so, HOC shall have the
right to cancel this Agreement [...***...]. Flight cancellations or delays that
are due to force majeure reasons (except for delays or cancellations under
Section 27), weather conditions, air traffic control or other causes outside
Allegiant's reasonable control or due to the request of HOC shall not be
included in measuring performance against the Performance Metrics.

        14.9 In the event that HOC causes a flight to be delayed and it results
in Allegiant being unable to provide Services on that day or as scheduled the
following day due to crew duty-time limitations and/or other Federal Aviation
Regulations reasons, HOC will be liable to Allegiant for the reimbursement of
costs incurred by Allegiant as a result of such delay. In the event a trip is
cancelled due to the foregoing, the cancelled trip shall not be charged against
Allegiant's Performance Metrics and HOC shall have no right of reimbursement for
payment made pursuant to Section 8.1 for such cancelled flight. In the event,
that a flight is cancelled by Allegiant due to a mechanical failure or the lack
of qualified crew, the total cost for the flight including ferry legs shall be
refunded to HOC.

        14.10  Exhibit C shall govern the liability and treatment of passengers
in the event of delays, cancelled flights or irregular operations.

        14.11  Allegiant shall notify HOC at least thirty (30) days in advance
of the identity, location and contact information for the ground handling agent
that will be contracted by Allegiant at each airport that appears on the
Schedule.

        14.12  HOC shall send via facsimile to Allegiant's Dispatch Office, at
least 48 hours before each flight is scheduled, a copy of the latest flight
manifest. Any changes made to the manifest shall be communicated by HOC to
Allegiant's Dispatch Office on a continuous basis up until the flight departure
time.

6

--------------------------------------------------------------------------------



15.   SUBCONTRACTORS

        15.1 Under no circumstances shall Allegiant subcontract its primary
duties necessary to perform the Services, including but not limited to:
(i) Subject to Section 16 of this Agreement, its exclusive operational control
of the Aircraft performing the Services; (ii) its decisions with respect to
Aircraft suitability, weather conditions, flight conditions as outlined in
Section 14.2 of this Agreement; and (iii) its obligation to minimize fuel cost
in accordance with Section 10.3 of this Agreement.

        15.2 Allegiant shall be entitled to hire independent third party
contractors to provide secondary support services, including but not limited to:
(i) ground handling agents; (ii) ticket counter representatives; (iii) and
service technicians used to fuel the Aircraft. In all circumstances where
Allegiant elects to subcontract secondary support services the following shall
apply: (i) Allegiant shall remain liable to HOC for performance of all terms,
obligations, and provisions of this Agreement; (ii) the third party
subcontractor must agree in writing to be bound by all requirements of this
Agreement; and (iii) HOC shall have the right to require Allegiant terminate any
third party subcontractors upon directive of the MGC and/or the NDCB, or failure
to adhere to safety and/or performance standards.

16.   MAINTENANCE / SUBSTITUTE AIRCRAFT

        16.1 At its own cost (with no right of reimbursement), Allegiant shall
at all times maintain the Aircraft in an airworthy condition in accordance with
its FAA-approved maintenance program. Allegiant shall schedule its maintenance
of the Aircraft so that it does not interfere with flights scheduled in
accordance with Section 6 of this Agreement.

        16.2 Subject to HOC's consent Allegiant may at its own expense (without
right for reimbursement) retain a substitute aircraft to perform the Services.
In all cases where HOC consent's to the use of substitute aircraft the following
shall occur: (i) the owner of the substitute aircraft shall be required to
comply with the requirements of this Agreement; (ii) the substitute aircraft
must be substantially similar to the Aircraft described in Exhibit A of this
Agreement with regard to size and type of aircraft; (iii)l Allegiant and the
owner of the substitute aircraft have each executed a Supplementary Agreement
with HOC in the form attached hereto as Exhibit F; and (iv) the owner of the
substitute aircraft shall submit an Insurance Certificate in compliance with the
insurance requirements of Section 20 of this Agreement. .

        In all cases where Allegiant cannot perform Services (not due to Force
Majeure conditions as defined below) and fails to provide an acceptable
substitute to perform the flight in question Allegiant shall pay HOC a full
refund for the cost of such flight.

17.   NO-SHOW PASSENGERS

        Allegiant shall not be responsible or liable for the transportation of
HOC's passengers who fail to report at the specified check-in point at the
departure airport at least thirty (30) minutes prior to the scheduled departure
time of a flight, or who are, through no fault of Allegiant, not aboard at the
time of scheduled departure. Allegiant may depart as scheduled and shall in no
way be responsible for or to such individual or HOC, and Allegiant shall be
deemed to have completed its contractual obligation to HOC.

18.   BAGGAGE AND HAZARDOUS MATERIALS

        18.1 Allegiant shall provide required baggage identification tags and
claim checks to be distributed to passengers.

7

--------------------------------------------------------------------------------



        18.2 Allegiant assumes liability only for passenger baggage actually
received by a representative of Allegiant from the individual passenger at the
departing airport. Limit of baggage liability shall be as prescribed by
applicable DOT regulations (14 C.F.R. Part 254). As between HOC and Allegiant,
HOC assumes all responsibility for baggage in possession of transfer companies
engaged by HOC. HOC agrees that Allegiant is not liable for property not
delivered to it and agrees to indemnify, defend and hold harmless Allegiant from
any claims brought against it by third parties alleging loss or damage to such
baggage.

        18.3 UNDER NO CIRCUMSTANCE SHALL ALLEGIANT ACCEPT FOR TRANSPORTATION IN
CHECKED OR HAND-CARRIED BAGGAGE, OR AS CARGO, NOR MAY ANY PASSENGER BRING ABOARD
ALLEGIANT'S AIRCRAFT, ANY ARTICLE CONSTITUTING "HAZARDOUS MATERIAL", DEFINED AS
ANY ARTICLE OR SUBSTANCE THE TRANSPORTATION OF WHICH BY AIR IS PROHIBITED,
RESTRICTED OR OTHERWISE AFFECTED BY ANY RULE OR REGULATION OF THE DOT, INCLUDING
THE RESEARCH AND SPECIAL PROGRAMS ADMINSITRATION (the "RSPA") or successor
administration, THE FAA, OR THE INTERNATIONAL CIVIL AVIATION ORGANIZATION (the
"ICAO").

19.   FORCE MAJEURE

        Both Parties shall be excused from all performance and or payment
obligations when the ability of either party to perform according to the terms
of this Agreement has been impeded as a result of, or arising from, any of the
following: governmental or airport laws, regulations, orders, war, acts of
terrorism, acts of God, riots, civil disobedience; or national emergencies
(hereinafter referred to as "Force Majeure conditions"). Any Force Majeure
conditions shall be said to have impeded a Party's ability to perform when it
has required that Party to cancel a scheduled charter flight. The Parties shall
only be excused from their performance and/or payment obligations during the
duration of the Force Majeure condition. Either Party shall promptly notify the
other of any such conditions which may result in its inability to resume its
obligations upon the cessation of the Force Majeure condition. Each Party shall
make every effort to resume performance, at the earliest time that it is safe
and prudent to do so. In any case where the Force Majeure conditions last longer
than three (3) months either Party shall have the right to terminate its
obligations under this Agreement, in all other cases the Parties shall have the
right to cancel the specific flights scheduled to take place during the Force
Majeure condition. Additionally, any flights cancelled due to a Force Majeure
shall be deducted from the minimum block hour requirement at no cost to HOC.

20.   INSURANCE AND INDEMNITY

        20.1 During the Term of this Agreement it is expressly agreed that,
ALLEGIANT shall at no expense to HOC maintain aircraft / aviation liability
insurance ("Policy") with a reputable insurer approved by HOC. ALLEGIANT shall
provide a Certificate of Insurance naming HOC and/or any subsidiary company (or
subsidiaries of division thereof), and/or any other affiliated, allied or
controlled entity of any of the foregoing that existed or may hereafter exist,
and/or each of their officers, directors, trustees, employees and
representatives as additional insureds.

        20.2 The required insurance Policy shall include the following:

(a)The Policy shall include aviation liability, passenger liability, public
liability, and property damage liability, providing coverage for all claims
resulting from use, and/or operation of the Aircraft including but not limited
to claims of death or injury to persons or loss of or damage to property. The
Policy shall have liability limits of $500,000,000 for aircraft with a seating
capacity of 125 passengers and / or $750,000,000 for aircraft with a seating
capacity of between 126 to 185 passengers.

(b)The Policy shall include War Risk Liability coverage in an amount not less
than $50,000,000;

8

--------------------------------------------------------------------------------



(c)The Policy shall include Workers Compensation coverage at statutory limits;

(d)The Policy shall include Personal Injury Liability coverage of at least
$25,000,000;

(e)The Policy shall be placed on a worldwide basis;

(f)The Policy shall not be subject to cancellation, material change or
restriction, or reduction of coverage or limits except upon not less than sixty
(60) days written notice to HOC. The insurer shall immediately notify HOC in the
event of default in payment of any premium or installment;

(g)The Policy shall be primary and not excess, subject to any co-insurance
clause or contingent. The Policy shall not require contribution from any
insurance purchased by HOC, its employees, officers and directors, its
affiliates and subsidiaries;

(h)The Policy shall include a Waiver of Subrogation clause in the HOC's favor;

(i)The Policy's certificate shall list the specific aircraft utilized to provide
Services agreed to herein by Allegiant to HOC. Additionally, it shall apply to
any and all aircraft utilized under the terms of this agreement with HOC.

        20.3 The Aircraft shall not be operated and HOC shall have no obligation
(financial or otherwise) during the Term unless the insurance described in this
Section 20 is in full force and effect, nor shall the Aircraft be operated in a
location or any manner which would cause such insurance to be suspended,
impaired or canceled, or its protection to be jeopardized. In the event of loss
or destruction of, or damage to, the Aircraft during the Term, Allegiant shall
cooperate in good faith, and promptly furnish such information, execute such
documents, and do all such other acts and things, as may be reasonably necessary
or appropriate to collect the proceeds provided under the Policy. Allegiant
agrees that the above lease/hire or non-owned aircraft/arrangements with the
same limits set forth above. Allegiant agrees to comply with additional
insurance requirements as determined from time to time in writing by HOC.

        20.4 Allegiant agrees to defend, indemnify and hold harmless HOC, its
subsidiaries, partners, affiliated companies, officers, directors, agents and/or
employees, from and against any and all claims, actions, damages, expenses
(including attorneys' fees and costs associated with in house legal
professionals), or liability therefore, in connection with any and all loss,
theft, misappropriation and/or damage to property or equipment transported,
including but not limited to baggage (and any other guest property which might
be transported by Allegiant subject to the Airline baggage liability limit),
personal injury and/or loss of life sustained by any third parties arising from
or on account of any flights or related Services provided by Allegiant hereunder
including without limitation any acts or omissions of Allegiant, its agents,
employees or other representatives, including without limitation the owners and
operators of substitute aircraft, of any of the obligations of Allegiant
described herein or related hereto, without regard to cause or peril.

        20.5 Allegiant shall agree to defend, indemnify, release, and hold
harmless HOC, its parent and affiliated companies, their managers, agents,
employees, officers, directors and subsidiaries from and against any and all
claims, suits, damages, liabilities, fines, penalties, proceedings, orders,
decrees, settlements, and judgments of any kind or nature by or in favor of
anyone whomsoever and from and against any and all costs and expenses, including
attorneys fees, resulting from or in connection with loss of life, bodily injury
or damages to property arising directly or indirectly, out of or from or on
account of the services provided by Allegiant pursuant to this Agreement, except
when such claims, suits, damages, liabilities, fines, penalties, proceedings,
orders, decrees, settlements, and judgments are due to the gross negligence or
willful misconduct of the HOC. This indemnification shall be insured against by
Allegiant and shall not be limited or restricted by any other provision of this
Agreement including but not limited to the insurance requirements.

9

--------------------------------------------------------------------------------



        20.6 In all cases of indemnification required under the terms of this
Agreement, the Indemnitee shall give the Indemnitor prompt written notice of any
such claim, and provide the Indemnitor with the authority, information and
assistance (at no out-of-pocket cost to such Indemnitee) that the Indemnitor
deems necessary for the defense and settlement of the claim, provided that the
failure of any indemnified party to give timely notice hereunder shall not
affect rights to indemnification except to the extent that such failure
prejudices the indemnitor's ability to direct the defense or settlement or
otherwise damages the Indemnitor. Subject to the indemnitee's reasonable
determination that its interest are prejudiced, the Indemnitor shall be entitled
to direct the defense and settlement of any claim for which indemnification is
sought under this Agreement.

        20.7 Each provision of this Section 20 shall survive the termination or
expiration of this Agreement.

21.   LIABILITY

        IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR INDIRECT DAMAGES, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

10

--------------------------------------------------------------------------------



22.   NOTICES

        All notices required or permitted under this Agreement shall be in
writing and shall become effective on the date of receipt and shall be hand
delivered or faxed (with receipt confirmed simultaneously) or mailed by
registered or certified first class mail, return receipt requested, addressed
to:

Allegiant:   Allegiant Air, LLC
8360 South Durango Drive
Las Vegas, Nevada 89113
Attn: Andrew Levy, CFO & Managing Director
Phone: (702) 851-7300
Fax: (702) 851-7310
with a copy to:
 


Ellis, Funk et al
3490 Piedmont Rd, Suite 400
Atlanta, Georgia 30305
Attn: Rob Goldberg
Phone: (404) 233-2800
Fax: (404) 233-2188


HOC:
 


Harrah's National Casino Marketing
13615 Old Highway 61 North
Robinsonville, MS 38664
Phone: (662) 357-6004
Fax: (662) 357-3430


 
 


And


 
 


Harrah's National Casino Marketing
2900 South Casino Drive
Laughlin, Nevada 89029
Phone: (702) 298-8588
Fax: (702) 298-8505


with a copy to:
 


Corporate Counsel
Harrah's Law Department
365 Canal Street, Suite 900
New Orleans, LA 70130
Phone: (504) 533-6036
Fax: (504) 533-6107

        Such addresses may be changed by written notice to the other party at
any time.

23.   INDEPENDENT CONTRACTOR, DIRECTION AND CONTROL

        23.1 Allegiant is an independent contractor with respect to all Services
performed hereunder, and under no circumstances shall Allegiant or its
directors, officers, agents, affiliates, employees, or subcontractors, be deemed
for any purpose to be the agent, servant, employee, "borrowed servants" or
representative of HOC in the performance of all or any part of the work or
Services performed hereunder. HOC hereby expressly foregoes and disclaims any
contractual or other right to direct or control Allegiant or its employees,
agents, independent contractors for any work or Services performed pursuant to
this Agreement and is interested only in the results to be obtained.

11

--------------------------------------------------------------------------------



        23.2 No agency relationship is created or intended by this Agreement.
Neither Party shall have the right nor authority to act on the other's behalf,
represent the other in any manner, or bind the other to any agreement or
undertaking.

24.   CONFIDENTIALITY

        24.1 Allegiant's employees, officers, agents, directors and
subcontractors shall treat as confidential and proprietary and not disclose to
others during or subsequent to the term of this Agreement, except as necessary
to perform this Agreement, and then only on a confidential basis satisfactory to
HOC, any information whether oral or written of any description whatsoever,
including, but not limited to, any technical information or data regarding HOC
or HOC's plans, programs, This Agreement and its terms and conditions,
marketing, strategies, facilities, processes, products, costs, equipment,
operations or customer lists which are designed or reasonably understood to be
confidential or proprietary at the time divulged to Allegiant, its employees,
officers, agents, directors or subcontractors in the performance of this
Agreement. Additionally, Allegiant may not use any of the confidential or
proprietary information for any purposes other than to fulfill its obligations
under the terms of this Agreement, nor may Allegiant use any proprietary or
confidential information for any of its own advertising, marketing, or other
business purposes not connected with its obligations under this Agreement.
Notwithstanding the foregoing, Allegiant may disclose this Agreement and other
information in response to court ordered subpoenas and administrative orders to
governmental agencies (FAA, DOT, GCB, SEC, and IRS) as reasonably required and
only the term and projected revenue to be earned as a result of the Agreement to
any financial institution in connection with financial services.

        24.2 HOC's employees, officers, agents, directors and subcontractors
shall treat as confidential and proprietary and not disclose to others during or
subsequent to the term of this Agreement, except as necessary to perform this
Agreement, and then only on a confidential basis satisfactory to Allegiant, any
information whether oral or written of any description whatsoever, including any
technical information or data regarding Allegiant or Allegiant's plans,
programs, marketing, strategies, facilities, processes, products, costs,
equipment, operations or customers which are designed or reasonably understood
to be confidential or proprietary at the time divulged to HOC, its employees,
officers, agents, directors or subcontractors in the performance of this
Agreement. Notwithstanding the foregoing, HOC may disclose this Agreement and
other information to governmental agencies (FAA, DOT, GCB, SEC, and IRS) as
reasonably required and to any financial institution in connection with
financial services.

25.   GAMING REGULATORY REQUIREMENTS

        25.1 Allegiant acknowledges that this Agreement is subject to the
registration and other licensing, permitting or approval requirements imposed on
Allegiant by the MGC and/or NGCB and, if applicable, any manufacturer,
distributor or supplier of the goods to be delivered hereunder. Allegiant hereby
agrees that HOC may conduct investigations of Allegiant, its owners and key
employees regarding financial information and legal proceedings. In the event:
(i) Allegiant fails to secure any MGC and/or NGCB required permits, licenses,
and/or authorizations in a timely fashion; or (ii) any material information
provided by Allegiant, its owners or key employees to HOC is false or omitted,
HOC may immediately and unilaterally terminate this Agreement. Upon its
unilateral termination for Allegiant's failure to comply with this Section 25.1
HOC shall have no obligation to Allegiant financial or otherwise.

        25.2 Allegiant shall be solely responsible for securing all required
registrations, permits, approvals and licenses from the MGC and NGCB or
otherwise, and failure to obtain or maintain same shall be an event of material
default under this Agreement. If (i) MGC and/or NGCB, at any time, require
Allegiant or any related party to be found suitable and Allegiant receives an
initial decision finding

12

--------------------------------------------------------------------------------




Allegiant or related party unsuitable, or (ii) MGC and/or NGCB, at any time,
disapprove or object to this Agreement in any way, revoke any approval or
registration for the transaction or suspend any business activity between
Allegiant and HOC, or (iii) MGC and/or NGCB deny, suspend or revoke any
registration, license, permit or approval sought by or obtained by Allegiant or
related party, or Allegiant or a related party is placed by MGC or NGCB on a
restricted list or similar list that restricts HOC or its affiliated companies
from transacting business with Allegiant or a related party, then HOC may, in
its sole discretion and, in addition to any other remedy permitted hereunder and
pursuant to law, unilaterally terminate this Agreement without liability to
Allegiant or to any third party, whether or not Allegiant may pursue or is
pursuing any rights to challenge any action or inaction of MGC or NGCB, in which
case termination shall become effective on the date of written notice thereof to
Allegiant. Allegiant acknowledges that this Agreement is subject to the
continuing oversight and jurisdiction of MGC and NGCB and any orders, directives
or mandates issued thereby to Allegiant or HOC relating to any terms of this
Agreement, including the payment terms and, further, agrees to be bound by the
terms of any such MGC or NGCB order, directives or mandates.

26.   DEFAULT AND EARLY TERMINATION.

        26.1 Except as otherwise set forth herein, in the event of a monetary
default by HOC which is not cured within [...***...] of written notice thereof,
Allegiant may terminate this Agreement. Except as otherwise set forth herein, in
the event of a material default by Allegiant, which is not cured within
[...***...] of written notice thereof, HOC may either terminate this Agreement
or offset any monetary amounts owed by Allegiant in its subsequent payment under
section 8.1 or 8.2.

        26.2 The following events may justify immediate termination of this
Agreement by the non-affected Party: (i) the making by either Party of any
general assignments for the benefit of creditors; (ii) the filing by either
Party of or a petition for the reorganization or arrangement under any laws
relating to bankruptcy (unless, in the case of a petition filed against either
Party, the same is dismissed within thirty (30) days); (iii) the appointment of
a trustee or receiver to take possession of substantially all of such Party's
assets; (iv) the attachment, execution or other judicial seizure of
substantially all of such Party's assets; or (v) either Party's convening of a
meeting of any creditors or any class thereof for the purpose of effecting a
moratorium upon or composition of such party's debts, or any class thereof.

        26.3 In the event that either Party's authorization under the FAA and/or
the DOT is revoked, cancelled or suspended, wholly or in part, the non-impaired
Party may immediately terminate this Agreement by giving the impaired Party
notice thereof.

        26.4 Either Party shall have the right to terminate this Agreement, for
any reason or no reason, at any time, with [...***...] written notice.
Additionally, Horseshoe Tunica, Harrah's Reno and Harrah's Laughlin may each
individually terminate their obligations under this Agreement, for any reason or
no reason, at any time, with [...***...] written notice to Allegiant.

        26.5 The rights of termination contained in this Section are in addition
to any other remedies available to any of the Parties hereunder.

        26.6 Unless otherwise indicated, any termination of the Agreement by
either Party pursuant to Section 26 shall be without prejudice to the claims of
either Party up to the date of termination. The rights and obligations of the
Parties shall cease on the date of termination, except those obligations and
debts arising prior to the date of termination, including but not limited to any
amounts owed to Allegiant for Services provided, the insurance obligations under
Section 20, and any amounts owed to HOC hereunder.

13

--------------------------------------------------------------------------------



27.   SERVICES FOR THIRD PARTIES

        Allegiant agrees that HOC shall have priority use of the Aircraft.
Allegiant reserves the right to utilize the Aircraft to provide air
transportation services to third parties only if these services do not impact
its ability to provide Services to HOC. In all cases, it is expressly agreed
that Allegiant shall give HOC priority in the scheduling and operation of the
Aircraft.

28.   MISCELLANEOUS

        28.1 If a litigated dispute should arise herein between Allegiant and
HOC, the prevailing Party shall be entitled to receive from the non-prevailing
Party, in addition to any other compensation or award, all reasonable attorney
fees and all costs of suit or claim therein.

        28.2 This Agreement and all Exhibits shall be governed by the laws of
the State of Nevada. Venue shall solely lie in Clark County, Nevada, and the
Parties hereto submit to such jurisdiction.

        28.3 In the event that one or more of the provisions of this Agreement
are held invalid, illegal, or unenforceable, the remaining provisions of this
Agreement shall be unimpaired.

        28.4 Neither Party will use for any commercial purpose
customer/passenger names and addresses that are procured by the other Party.
Allegiant will not directly or indirectly solicit HOC's passengers

        28.5 This Agreement is entered into by HOC and Allegiant on their own
behalf.

        28.6 HOC shall, at any time from the date hereof through one (1) year
after the termination of this Agreement, be entitled to an audit of Allegiant's
records to determine Allegiant's compliance with the terms of this Agreement.
HOC shall conduct any audit during normal business hours at the principal place
of business of Allegiant or at another location designated by Allegiant. If it
shall be determined as a result of such audit that there has been non-compliance
with any provision of this Agreement, Allegiant shall have thirty (30) calendar
days from the date HOC gives it written notice of its non-compliance to cure
such non-compliance. In the event the non-compliance is a listed default that
allows HOC a different and/or shorter remedy, HOC may utilize such remedy. In
the event Allegiant fails to cure said non-compliance within said time frame,
HOC may immediately terminate this Agreement. Should any non-compliance be
found, Allegiant shall reimburse HOC for the cost of the audit or HOC may deduct
the cost of the audit from any funds owed to Allegiant under invoices issued by
Allegiant pursuant to Section 8.2 of this Agreement.

        28.7 This Agreement, including its Exhibits attached hereto, constitute
the entire agreement between Allegiant and the HOC relating to the subject
matter hereof and supersedes all written or oral agreements and/or other
writings with respect hereto the services provided herein and may be altered,
amended or modified only by a written instrument signed by an authorized officer
of each of the Parties to this Agreement.

        28.8 Each of the persons signing this Agreement warrants that he/she is
authorized and has authority to execute this Agreement on behalf of his/her
respective Party.

        28.9 This Agreement and all or any part of Allegiant's or HOC's rights
hereunder may not be assigned, transferred or otherwise conveyed by either Party
in whole or in part, except to a subsidiary, affiliated or parent company,
without the prior written consent of the other Party. Notwithstanding the
foregoing, HOC may sell or assign all or a portion of the passenger seats on any
flight to third parties.

        28.10  No term or condition of this Agreement shall be deemed waived by
either Party unless the waiver is in writing and is executed by the Party
alleged to be bound by the waiver. A waiver by either Party of a breach of any
of the terms or conditions hereof will not constitute a waiver of any subsequent
breach thereof or a waiver of any breach of any other term or condition.

14

--------------------------------------------------------------------------------



X
X

15

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, HOC and Allegiant, by and through their duly
authorized representatives, have executed this instrument as of the date first
written above.

Allegiant:   HOC:
Signed the 31st day of October, 2008
 
Signed the 31st day of October, 2008
for and on behalf of Allegiant Air, LLC
 
for and on behalf of HOC
by
 


Andrew Levy


--------------------------------------------------------------------------------


 
by
 


Thomas M. Jenkin

--------------------------------------------------------------------------------


its
 


CFO/Managing Director


--------------------------------------------------------------------------------


 
its
 


Western Division President

--------------------------------------------------------------------------------


Signature:
 


  


--------------------------------------------------------------------------------


 
Signature:
 


    

--------------------------------------------------------------------------------

 


STATE OF     


--------------------------------------------------------------------------------

  )             ) ss:     COUNTY OF     


--------------------------------------------------------------------------------

  )    

        On this            day of                                         
       , 2007, before me a Notary Public, personally
appeared                                        
                                personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person who executed the within
instrument as                                                             on
behalf of                                         
                               , the limited liability company that executed it.

         


--------------------------------------------------------------------------------

Notary Public
 
 
  


--------------------------------------------------------------------------------

Notary Statement and/or Seal

 


STATE OF     


--------------------------------------------------------------------------------

  )             ) ss:     COUNTY OF     


--------------------------------------------------------------------------------

  )    

        On this            day of                                         
       , 2007, before me a Notary Public, personally
appeared                                    personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person who executed the
within instrument as                                         
                   on behalf of                                         
                               , the limited liability company that executed it.

         


--------------------------------------------------------------------------------

Notary Public
 
 
  


--------------------------------------------------------------------------------

Notary Statement and/or Seal

16

--------------------------------------------------------------------------------






Exhibit A


1.Aircraft

        The Aircraft shall include the following:

a.1 MD-87 based at Tunica Municipal Airport in Tunica, Mississippi (UTA)

b.1 MD-87 at Reno/Tahoe International Airport in Reno, Nevada (RNO)

c.1 MD-87 based at Laughlin/Bullhead International Airport in Bullhead City,
Arizona (IFP #1)

d.1 MD-83 available on Tuesdays, Wednesdays, and Saturdays at Laughlin/Bullhead
International Airport in Bullhead City, Arizona (IFP #2)



2.Services

        The Services shall include the following:

a.Aircraft;

b.Crews;

c.Insurance;

d.Maintenance;

e.Stations (all services associated with customer processing and ground
handling, including airport facilities, landing fees, and security screening
charges);

f.Deicing;

g.Catering (soft drinks, juice, and dry snacks such as peanuts and pretzels).

        Other services provided would be at an additional cost to HOC.

X
X
X
X
X
X
X
X
X
X
X
X
X

17

--------------------------------------------------------------------------------



3.Price for Services

        The Price for Services provided under this Agreement shall be determined
by the following matrix, which identified the rate per Actual Block Hour flown
for each aircraft at the Average Fuel Price (Total Fuel Expense / Total Gallons
Uplifted) for each month:

Average Fuel Price   UTA   RNO   IFP #1   IFP #2   $ 4.00 or higher    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.95    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.90    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.85    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.80    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.75    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.70    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.65    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.60    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.55    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.50    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.45    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.40    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.35    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.30    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.25    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.20    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.15    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.10    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.05    
[...***...]     [...***...]     [...***...]     [...***...]   $ 3.00    
[...***...]     [...***...]     [...***...]     [...***...]   $ 2.95    
[...***...]     [...***...]     [...***...]     [...***...]   $ 2.90    
[...***...]     [...***...]     [...***...]     [...***...]   $ 2.85    
[...***...]     [...***...]     [...***...]     [...***...]   $ 2.80    
[...***...]     [...***...]     [...***...]     [...***...]   $ 2.75    
[...***...]     [...***...]     [...***...]     [...***...]   $ 2.70    
[...***...]     [...***...]     [...***...]     [...***...]   $ 2.65    
[...***...]     [...***...]     [...***...]     [...***...]   $ 2.60    
[...***...]     [...***...]     [...***...]     [...***...]   $ 2.55    
[...***...]     [...***...]     [...***...]     [...***...]   $ 2.50 or lower  
  [...***...]     [...***...]     [...***...]     [...***...]  

        Block Hour rate for each level shall be estimated by rounding to the
closest level. i.e. UTA service shall be [...***...] per hour when fuel is $2.50
to $2.525 and [...***...] when fuel is $2.526 to $2.575.

        Additional Charges:

a.[...***...] per fuel stop

b.[...***...] per aircraft overnight away from Base



4.Reimbursable Expenses

        These include, but are not limited to catering (Section 13), liquor
(Section 12), and PFCs (Section 9.3), and shall be reimbursed at Allegiant's
cost.

18

--------------------------------------------------------------------------------



5.Minimum Block Hour Guarantee:

a.UTA

i.[...***...] Block Hours for January 1 - March 31 (the "1st Quarter")

ii.[...***...] Block Hours for April 1 - June 30 (the "2nd Quarter")

iii.[...***...] Block Hours for July 1 - September 30 (the "3rd Quarter")

iv.[...***...] Block Hours for October 1 - December 31 (the "4th Quarter")

b.RNO

i.[...***...] Block Hours for January 1 - March 31 (the "1st Quarter")

ii.[...***...] Block Hours for April 1 - June 30 (the "2nd Quarter")

iii.[...***...] Block Hours for July 1 - September 30 (the "3rd Quarter")

iv.[...***...] Block Hours for October 1 - December 31 (the "4th Quarter")

c.IFP #1

i.[...***...] Block Hours for January 1 - March 31 (the "1st Quarter")

ii.[...***...] Block Hours for April 1 - June 30 (the "2nd Quarter")

iii.[...***...] Block Hours for July 1 - September 30 (the "3rd Quarter")

iv.[...***...] Block Hours for October 1 - December 31 (the "4th Quarter")

d.IFP #2—No Minimum Block Hour Guarantee

X
X
X
X
X
X
X
X
X
X
X
X
X

19

--------------------------------------------------------------------------------




Exhibit B


A.Delayed Flights

        Provided passenger boarding of the aircraft has not then commenced, the
following amenities shall be furnished to passengers delayed three (3) hours or
more:

1.Meals

a.3 to 6 Hour Delay: one meal

b.6 to 8 Hour Delay: a second meal

c.8 to 12 Hour Delay: a third meal

d.12+ Delay: a fourth meal

e.Meal shall include delivery of food to passengers in the gate area or monetary
allowances per passenger shall not exceed $7 for breakfast or snack, $10 for
lunch, $15 for dinner.

2.Hotel Accommodations and Ground Transportation

        a.     Eligible passengers (as determined in accordance with "b" below)
shall be provided hotel accommodations only to the extent (a) the period of
delay has exceeded five (5) hours after the scheduled departure time; (b) the
delay has extended or will be extended beyond 2100 hours (9:00 PM) local time;
and (c) there is no reasonable expectation that departure will occur within four
(4) hours thereafter; provided, that clause "b" shall not apply in the case of
flights having a scheduled departure time later than 2100 hours local time.
Hotel accommodations shall be standard category (e.g. Days Inn, Comfort Inn)
unless no such accommodations are available, in which case the most economical
accommodations in the next higher category shall apply.

        b.     Passengers residing within a 50-mile radius of the airport at
which a delay occurs shall not be provided hotel accommodations. In lieu
thereof, such passengers shall receive the value of ground transfer from the
airport to their place of residence and return, via taxicab, airport
van/minibus/limo service, or standard category rental car, whichever is most
economical. To the extent any such passengers have driven to the airport and
prefer to use their own transportation, such passengers may elect to do so and
be reimbursed for parking charges incurred since arrival at the airport plus
mileage to their place of residence and return at the rate of 20 cents per mile.

        c.     If the delay occurs in a location where HOC has a hotel property,
all guests will be housed at HOC hotel, or a hotel within a ten mile radius of
HOC's hotel, subject to availability.

3.Costs

        a.     If the delay is caused by Force Majeure reasons, weather
conditions, air traffic control delays, or other causes outside Allegiant's
reasonable control, the costs shall be borne solely by HOC. Any costs incurred
by Allegiant in such a situation shall be invoiced and reimbursed by HOC
pursuant to Section 8.2.

        b.     If the delay is caused by any other reason than those listed in
3(a) above, then the costs shall be borne solely by Allegiant, provided that any
stay at HOC's hotel shall be at cost.

B.Cancelled Flights

1.If a flight is cancelled due to Force Majeure reasons, weather conditions, air
traffic control, or other causes outside Allegiant's reasonable control,
Allegiant shall use its best efforts to assist HOC in making alternative travel
arrangements for HOC's passengers. Allegiant shall invoice and be reimbursed by
HOC for any costs incurred by Allegiant in making such arrangements.

20

--------------------------------------------------------------------------------



2.If a flight is cancelled due reasons other than those listed in B 1 above,
Allegiant shall be fully and solely responsible to make necessary alternative
transportation arrangements. If no such arrangements are made and the passengers
are unable to make their trip, then Allegiant shall reimburse payments made to
it by HOC in advance for that particular flight (or flights, in the event that
the cancelled flight is for the first or outbound segment).



C.Irregular Operations

1.If a flight lands at an alternative airport and is unable to continue to its
scheduled destination due to Force Majeure reasons, weather conditions, air
traffic control delays, or other causes outside Allegiant's reasonable control,
Allegiant shall use its best efforts to make alternative transportation
arrangements for HOC's passengers. Allegiant shall invoice to and be reimbursed
by HOC for any costs incurred by Allegiant in making such arrangements.

2.If a flight lands at an alternative airport and is unable to continue to its
scheduled destination due to reasons other than those listed in C 1 above,
Allegiant shall be fully and solely responsible to make necessary alternative
transportation arrangements and it shall bear all associated costs.

D.Substitute Aircraft

Any substitute aircraft used for any charter flight must be equal or superior,
in terms of interior passenger cabin volume, seating capacity, baggage capacity,
and cruising speed, to the make and model of aircraft specified in Exhibit A,
Paragraph 1, and shall be provided without additional charge to HOC. Allegiant
shall not under any circumstances utilize any of the following aircraft without
the prior written approval of HOC, which approval may be withheld by HOC and is
complete, absolute and unreviewable:

a.Any aircraft, the type certificate for which was originally issued more than
thirty (30) years prior to the date of this Agreement

b.Any single-engine aircraft

c.Any piston-engine aircraft

d.Any DC-2, 3, 4 or 6

e.Lockheed Lodestar

f.Lockheed Jet Stars

g.Lockheed Electra

h.DC-2,3,4, or 6

i.Lockheed Constellation

j.Beech 18 Series

k.Fairfield F-27

l.Mitsubishi MU2

m.BAC III

n.Lear 23, 24 or 25

X
X
X
X
X

21

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.19



AIR TRANSPORTATION CHARTER AGREEMENT
RECITIALS
Exhibit A
Exhibit B
